DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-9 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a feedback circuit configured to change a voltage level of the first amplified  output signal based on the first output signal, change a voltage level of the second amplified signal based on the second output signal, and adjust variation widths of the voltage levels of the first amplified signal and the second amplified signal based on a current control signal” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 10-17 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a second amplifying circuit configured to amplify the first amplified signal and the second amplified signal to generate a first preliminary output signal having a logic Page 4 of 11U.S. Serial No.: 16/941,266PATENT DOCKET: PA4234-0 level corresponding to the first amplified signal and a second preliminary output signal having a logic level corresponding to the second amplified signal; a third amplifying circuit configured to amplify the first preliminary output signal and the second preliminary output signal to generate a first output signal having a logic level corresponding to the first preliminary output signal and a second output signal having a logic level corresponding to the second preliminary output signal, and configured to increase a total gain of the first and second output signals based on a resistance control signal; and a feedback circuit configured to change a voltage level of the first amplified signal based on the first output signal, configured to change a voltage level of the second amplified signal based on the second output signal, and configured to increase bandwidths of the first amplified signal and the second amplified signal based on a current control signal” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 18-19 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a second amplifying circuit configured to amplify the first amplified signal and the second amplified signal to generate a first preliminary output signal having a logic level corresponding to the first amplified signal and a second preliminary output signal having a logic level corresponding to the second amplified signal; a third amplifying circuit configured to amplify the first preliminary output signal and the second preliminary output signal to generate a first output signal having a logic level corresponding to the first preliminary output signal and a Page 7 of 11U.S. Serial No.: 16/941,266PATENT DOCKET: PA4234-0 second output signal having a logic level corresponding to the second preliminary output signal; and a feedback circuit configured to change a voltage level of the first amplified signal based on the first output signal, configured to change a voltage level of the second amplified signal based on the second output signal, and configured to change bandwidths of the first amplified signal and the second amplified signal based on a current control signal” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843